CAYTON, Chief Judge.
Kurt Schoen Dance Studio, Inc., appeals from a judgment entered against it in a suit for janitorial services. The defense was that the money was owing by a man named Alexander who operated the dance studio under a franchise agreement which made him solely responsible for debts incurred by the studio.
There was evidence, verbal and documentary, establishing that the order for the work was placed in the name of Kurt Schoen Dance Studio, that plaintiffs estimate sheet was made up in that name, that the written proposal was addressed to Kurt Schoen Dance Studio and accepted by Joseph Alexander by his “Authorized Signature,” that bill for the work was addressed to the studio, and that on the outside of the studio there was a sign reading Kurt Schoen Dance Studio. A large advertisement in the telephone book, which plaintiff consulted before preparing the contract, listed the firm as Kurt Schoen Dance Studios, together with a picture of Mr. Kurt Schoen.
Though some of defendant’s evidence tended to show otherwise, much of it supported plaintiff’s version. The evidence as a whole fully justified a finding that in contracting with plaintiff, Alexander was act-mg as agent for the defendant company, that plaintiff had a right to believe that such was Alexander’s status, and to look to defendant for payment.
Affirmed.